             Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



  ELENA LAMB, on behalf of herself and              Case No.
  all others similarly situated,
                                                    CLASS ACTION COMPLAINT
                 Plaintiff,
                 v.                                 DEMAND FOR JURY TRIAL

  THE COOKWARE COMPANY (USA), LLC

                 Defendants.


        Plaintiff Elena Lamb (“Plaintiff”), individually, by and through her undersigned counsel,

brings this class action lawsuit against The Cookware Company (USA), LLC (“Defendant” or

“Cookware”), on behalf of herself and all others similarly situated, and alleges, based upon

information and belief and the investigation of her counsel, as follows:

                                         INTRODUCTION

       1.       Cookware is the manufacturer of several brands of cookware, including a line of

Blue Diamond Enhanced Ceramic Non-Stick Pans (“Pans” or “Products”).

       2.       Blue Diamond is heavily advertised on TV and through social media. At its core,

Blue Diamond claims to be a ceramic, diamond infused, nonstick pan with coating 5 times harder,

4 times faster, and 10 times longer-lasting than traditional nonstick coatings.

        3.      Despite Defendant’s representations, however, the Pan fails to live up to its most

basic and fundamental purpose – to provide users with a nonstick cooking experience.

        4.      Plaintiff purchased the Pan, reasonably expecting it would provide for a nonstick

cooking experience. Instead, she was immediately confronted with food that stuck to the Pan,
            Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 2 of 21



necessitating a messy and difficult clean up.         The Pan failed to perform as promised,

undermining the very purpose for which it was purchased.

       5.      Plaintiff, on behalf of all others similarly situated, alleges claims for breach of the

Magnuson-Moss Warranty Act, express warranty, implied warranty of merchantability, Florida’s

Deceptive and Unfair Trade Practices Act, and unjust enrichment. She also seeks damages, and

injunctive and declaratory relief.

                                            PARTIES

       6.      Plaintiff Elena Lamb is a resident of High Springs, Florida. She purchased a Blue

Diamond nonstick pan from Walmart in 2019 for approximately $19.88.

       7.      Ms. Lamb read and relied on the representations made on the Product label in

advance of her purchase. These representations were material in her purchasing decision. In

particular, Ms. Lamb relied on the fact that the Product was advertised and sold as a “nonstick”

pan.

       8.      Ms. Lamb used the Pan a total of 3 times, primarily to make eggs. Although she

used the Pan according to the instructions, each time food stuck to the pan, forcing a difficult and

messy clean up. Ms. Lamb subsequently stopped using the Pan and has since discarded it.

       9.      Defendant The Cookware Company (USA), LLC is a Delaware limited liability

company headquartered at 94 N Broadway, Irvington, NY 10533. Defendant is a global company

specializing in the production and distribution of cookware. It owns 12 different product lines

including Blue Diamond.

                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive


                                                 2
          Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 3 of 21



of interest and costs. There are thousands of putative class members, at least some of whom have

different citizenship from the Defendant.

       11.     Due to the Defendant’s residence in this District, the exercise of jurisdiction by

this Court is just and proper.

       12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in this District.

                                      STATEMENT OF FACTS

A. NON-STICK PANS

       13.     At a microscopic level, a typical metal pan has a surface that is ragged, and

covered with thousands of nooks and crannies. When heated, the metal expands and these pores

enlarge, allowing food to seep in, solidify, and stick. To minimize that sticking tendency, a

standard metal pan can be covered with oil in a process called “seasoning,” which fills in the

metal’s fissures so that food can’t enter. Alternatively, one can use a pan that has been

industrially coated with a nonstick material which fills the pores of the pan, making its surface

smooth and virtually nonstick.1

       14.     Industrial coating for nonstick pans is typically one of two varieties:

Polytetrafluoroethylene (“PTFE”), a synthetic polymer that repels water and reduces friction

(e.g. Teflon); or a ceramic-like coating called Solution-Gel (“Sol-Gel”). The Sol-Gel coatings

don’t use polyfluoroalkyl polymers like PTFE, but instead are silica-based and are often

marketed as being greener and healthier than PTFE pans. Id.



1
 The Science of Nonstick Cookware, Here’s what you need to know about how it works, how to
use it, and how to care for it, Fine Cooking, https://www.finecooking.com/article/the-science-of-
nonstick-cookware

                                                3
           Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 4 of 21



         15.    While foods prepared using conventional pans may also be prepared on nonstick

pans, the most ideal foods for use with nonstick pans are those that require low heat and have a

tendency to stick (e.g. eggs or fish).

         16.    At any given time, there are a plethora of nonstick pans for consumers to choose

from. They compete on performance claims, the most important of which is the Pan’s ability to

provide a long-lasting, nonstick cooking experience.

B. BLUE DIAMOND PANS

         17.    In this competitive landscape, Blue Diamond claims to be the “New Standard in

Nonstick.”

         Want a nonstick pan that can standup to daily life? Tough enough for any kitchen and
         better for your health. The secret is the diamond-infused design. Blue Diamond’s
         nonstick coating is 5X harder, 4X faster and 10X longer lasting than traditional nonstick
         coatings. It’s even metal utensil safe. It’s also toxin-free! Meaning free of PFAS, PFOA,
         lead & cadmium. Plus, it’s safe to use in your oven and broiler up to 850°F. Healthy
         cooking has never been easier.2




         18.    Specifically, Defendant promises that its Blue Diamond Pan is not only nonstick,

but “10x longer lasting than traditional non-stick [pans].” 3


2
  https://www.amazon.com/Blue-Diamond-Pan-CC001602-001-
Nonstick/dp/B07CZH2GY9/ref=sr_1_4?crid=2K07KPV2DGXD8&keywords=blue+diamond+e
nhanced+ceramic+nonstick+cookware&qid=1575985088&sprefix=blue+diamond+enhanced+ce
ramic+cookware%2Caps%2C265&sr=8-4
3
    https://www.bluediamondpan.com/?mid=9881384

                                                  4
           Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 5 of 21



        19.    The Blue Diamond television infomercial is even bolder, contrasting a

competitor’s nonstick pan that lasted only 30 days with Blue Diamond’s pan that not only would

last at least 10 times longer, but because “nothing sticks to Blue Diamond’s nonstick ceramic

surface,” consumers would “enjoy nonstick cooking forever.” 4

        20.    Every Blue Diamond Pan is accompanied by a packaging label that reinforces this

message.




4
    https://www.youtube.com/watch?v=UmvK7lm9CXI

                                              5
          Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 6 of 21




       21.     Despite the myriad of nonstick representations made by Defendant, the Pan

simply does not perform its most basic and critical function—to provide users with a nonstick

cooking experience.

       22.     Ms. Lamb cooked an egg, no different than the egg depicted on the label, but

found that it stuck to the Pan. She attempted to cook an egg on two other occasions, each time

suffering the same result—food stuck to the Pan necessitating a messy and arduous cleanup.

Frustrated by her experience, Ms. Lamb stopped using the Pan in its entirety.

C.     CONSUMER COMPLAINTS

       23.     Ms. Lamb’s experience is not unique. Indeed, a review of the Blue Diamond Pan

conducted by ABC news found results similar to those Ms. Lamb experienced. 5


5
 https://www.abc15.com/news/smart-shopper/bull-or-no-bull-blue-diamond-non-stick-pan-is-
supposed-to-be-the-newest-standard-in-cookware

                                                6
        Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 7 of 21




            Introducing the 10-inch Blue Diamond Enhanced Ceramic Non-Stick
            Pan, allegedly infused with millions of diamonds. The commercial says it
            is, "So non-stick, it’s like cooking on air!"

                                        * * *
            The commercial shows the Blue Diamond Pan and how it compares to a
            copper pan. So, we purchased a 10-inch Red Copper Pan for $19.99 from
            Fry’s Food Stores to do the same comparison. In the video, you see a
            sunny-side up egg sticking to a copper pan, but sliding off the Blue
            Diamond Pan. When we tried it, the egg actually stuck the landing for
            both, and not in a good way! The eggs stuck to the center of both pans
            when we tried to dump them onto a plate, and once we scraped them out
            of each pan, the cleanup was actually messier for the Blue Diamond Pan,
            much more difficult than a swipe of a damp towel.

                                         * * *

            So, where does the Blue Diamond Pan rank on our Bull or No Bull
            Meter? I'm going with... BULL!

      24.     The internet is chock-full of consumers with similar experiences and complaints

about the Blue Diamond Pan. A small sampling of such complaints is included below. As

reported on www.amazon.com.

            Lisa Zelinski, February 19, 2019

            At first I was really happy with these pans. But they only lasted a couple
            uses before stuff started sticking to them. Now they are practically garbage,
            as no matter how much you grease the pan, everything sticks even more
            than a regular pan. The frying pans warped even though it says they won’t.

            MAGNY, February 3, 2019

            Pans were nice looking, however not durable. Had for 1 week, surface
            chipped in several places within 1 week. Also, handles should be heat
            resistant, they’re not.

            Jonathan, March 5, 2019




                                                7
Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 8 of 21



 I have had this set since Oct 2018 (less than a year). They are absolutely
 horrible I have already thrown 2 away due to the inside flaking off. Do not
 waste your money.
 BSTARK, August 17, 2019
 The worst set I have ever owned! Not even 2 weeks later we had scratches
 down to silver metal from a sponge cleaning!? Yeah! We own plastic
 rubbermaid spatulas so I was livid! Very disappointed! Since then I chose
 to try and see if it just happened to be a mishap and continued using... um
 No! Can not get it cleaned! Burns in middle and had the blackened burned
 area to prove it. Ended up throwing away. :/ I have a new flat top range also
 so heat distribution was not an issue.. just this pan set!
 Caterina G., November 15, 2019
 Please notice NO stars for cleaning ease and value. We purchased this item
 in August, Blue Diamond CC001951-001 Cookware-Set, 14pc based on the
 amazing ad. We are VERY unhappy with the pans. Many things stick and
 the nonstick quality seems to be quickly diminishing. I actually had to
 SOAK a sauce pan to get homemade BBQ sauce off it (especially the sides
 of the pan) after it had been simmering for a few hours...We have been
 more careful with these pans than any others we have had and these are not
 performing well or holding up at all. There is already 1 pan we are no
 longer using for certain recipes. I would like to know the recourse I have, as
 we are out of our return window. I can send pictures if needed.
 Eugene F., August 5, 2019
 Very bad cookware set. Nowhere near non stick product. Used for several
 months and very disappointed. Would like very must to receive a
 refund....Horrible!!!
 Robyn A, November 26, 2019
 This pan isn’t non stick!!!! Horrible do not buy!!!!!
 Amazon Customer, June 5, 2019
 These pans are the worst I’ve ever had[;] the handles get hot[;] everything
 sticks even with oil
 SANDRA C., May 25, 2019
 Bought 2 sets of 6 each pots and pans, total waist [sic] of money,
 everything stick to the pans can’t even cook an egg with lots of oil.
 Disaster, has to use my old pans.



                                      8
  Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 9 of 21



      Eggs stick, difficult to clean. After the first couple of weeks, everything
      began to stick. Went back to using my Revere Ware. VERY
      DISAPPOINTED.


      Ashley, February 27, 2019

      100% do not recommend if you’re looking for lasting non-stick. Bought a
      pan this past Christmas which worked perfectly until recently. Now,
      everything sticks. Do not recommend this pan. Have provided photos
      showing how much the rice stuck to the pan.

      Monique C., August 2, 2019

      I thought it would be great but in less than 10 days it started stick.

      Elizabeth G., January 29, 2019
      This is not nonstick cookware. Tried browning chicken in larger skillet,
      blackened seasoning stuck to skillet. This morning tried an egg, which stuck
      to the smaller skillet so badly that I could not get a spatula under the egg to
      turn it, and the stuck-on egg could not be just wiped out. Instructions said
      not to use nonstick sprays. I was wanting nonstick cookware, so I am
      returning this 14-piece set.

      Chad A., March 26, 2019
      I have yet to cook something that doesn’t stick. Pans are terrible. Doesn’t
      matter...dry, oil, spray, butter....everything sticks and isn’t even easy to
      clean. Waste of money.


25.      Similarly, as reported on Highya.com.

      Pan sucks

      By Matt P., Cambridge, IL, Nov 28, 2019

      Works fine until you scratch the surface, metal utensil safe, don’t think
      so. I have not had the pan one month, already junk, everything sticks to
      it, can’t get the stuck-on food when cleaning it. As far as I am
      concerned, the biggest rip off and false advertisement I have seen or
      dealt with in many years. I am going to tell everybody about it and going
      to use my pan that I paid $30 for it as example of your false
      advertisement, thank you very much.


                                            9
Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 10 of 21



  Bottom Line: No, I would not recommend this to a friend

  Waste of money

  By Ramon B., FL, Nov 18, 2019

  I bought the complete set. I have only used the skillet to make omelets.
  I’ve used it perhaps 8-10 times. The pan doesn’t have a single scratch on
  it shows minimal to no wear but everything now sticks. This is a
  complete waste of money, don’t buy it.

  Bottom Line: No, I would not recommend this to a friend


  Blue Diamond no-stick pan
  By Denny D., Madoc, Ontario, Canada, Nov 14, 2019

  Do yourself a favor and save your money, this pan may be strong but the
  handle gets hot during cooking on the stove and the pan is not no-stick. I
  got mine as a gift last Christmas and it was good for a while and then it
  started to stick with everything. I have hand washed this pan since day
  one and I didn’t understand why it’s sticking. We can't even cook bacon
  without it making a terrible mess. I will never ask for another one again!

  Bottom Line: No, I would not recommend this to a friend

  Lousy pan, no support
  By Gregory F., Los Angeles, CA, Oct 12, 2019

  We bought this pan at Target figuring it would be better than a generic
  pan.
  WRONG!

  Everything has started sticking to it you can’t clean it even with Comet
  and a scrubber.

  I wrote to the company, they are full of crap. Their website says they
  have full discretion on whether or not to replace a damaged pan.

  They wrote me back saying if I wanted a new pan I would have to send
  the old one back along with proof of purchase (like people keep all their
  receipts?) along with $8.95 for shipping of the new one...now...I didn’t
  get a passing grade in advanced math but even if I did have the receipt
  it's going to cost at least $10.00 to ship this crap back to them and then 9
  bucks for shipping? Ok, that’s 19 bucks, which is what it cost to buy this
  piece of crap.
                                      10
         Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 11 of 21




             Bottom line: them and their crappy POS pan. I’m going to post as many
             bad reviews that I can including a YouTube video showing the junky
             burned out pan and their non-guarantee and BS correspondence.

             Bottom Line: No, I would not recommend this to a friend
             Sticking
             By Michelle T., Oct 10, 2019

             I don’t heat the pan but recently it begins to gain. I have only had it for
             two months. I’m wondering if there is a way to get it to stop sticking.
             There are no scratches but it definitely won’t cook an egg at this point.
             Very expensive for the quality. Also, I have never run either pan through
             a dishwasher.

             Bottom Line: No, I would not recommend this to a friend

             Worst pan I ever had
             By David M., OK, Sep 25, 2019
             Verified Reviewer

             From the time I bought it everything stuck. I even tried using cooking
             spray and oil everything still stuck. I finally threw it in the trash. I wish
             that I could have given the pan less than one star.

             Bottom Line: No, I would not recommend this to a friend

             Disappointed
             By Marlene W., SC, Sep 20, 2019

             I bought 10pc, 12in and 4pc frypan set in February of this year and the
             fry pans are now sticking horribly. I am very disappointed in this
             product. It was my first time buying and will be my last. Not sure how to
             go about contacting customer service as all leads come to a dead end.

             Dissatisfied customer.

             Bottom Line: No, I would not recommend this to a friend

       26.     Notwithstanding what was cooked, by whom or where, the simple common fact

remains—that Blue Diamond’s Enhanced Ceramic Non-Stick Pan sticks, and simply does not

perform as represented.



                                                  11
           Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 12 of 21



                               CLASS ACTION ALLEGATIONS

       27.     Plaintiff seeks relief on behalf of herself and as representatives of all others who

are similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2), (b)(3), and (c)(4), Plaintiff

seeks certification of a Nationwide class defined as follows:

               All persons who purchased a Blue Diamond Enhanced Ceramic Non-Stick Pan
               anywhere in the United States during the applicable class period (the “Class”).

       28.     Plaintiff also seeks certification of a Florida state-wide sub-class defined as

follows:

               All persons who purchased a Blue Diamond Enhanced Ceramic Non-Stick Pan in
               the state of Florida during the applicable class period (the “Florida Sub-Class”).

       29.     Excluded from the Classes are Cookware and any of its affiliates, parents, or

subsidiaries; all persons who make a timely election to be excluded from the Classes;

government entities; and the judges to whom this case is assigned, their immediate families, and

court staff.

       30.      Plaintiff hereby reserves the right to amend or modify the class definitions with

greater specificity or division after having had an opportunity to conduct discovery.

       31.     The proposed Classes meet the criteria for certification under Rule 23(a), (b)(2),

(b)(3), and (c)(4).

       32.     Numerosity. Fed. R. Civ. P. 23(a)(1).            Consistent with Rule 23(a)(1), the

members of the Classes are so numerous and geographically dispersed that the joinder of all

members is impractical. Defendant has sold thousands of Pans to consumers across the United

States.

       33.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3).             Consistent with Rule

23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves common questions


                                                 12
        Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 13 of 21



of law and fact that predominate over any questions affecting individual Class members. The

common questions include:

              a.      Whether Defendant’s representations regarding the Product were false and

      misleading;

              b.      Whether such statements were material to the reasonable consumer;

              c.      Whether Blue Diamond Pans fail to perform as advertised and warranted;

              d.      Whether Defendant intentionally concealed or failed to disclose to

      Plaintiff and the Class that Blue Diamond Pans do not perform as advertised and

      warranted;

              e.      Whether Defendant breached its express and implied warranties by selling

      a defective product and failing to refund Plaintiff and Class Members all funds paid;

              f.      Whether Plaintiff and Class Members are entitled to relief; and

              g.      The appropriate measure of such relief.

      34.     Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s

claims are typical of those of other Class Members. Plaintiff is a purchaser of a Blue Diamond

Pan just as all other Class Members. Her damages and injuries are akin to other Class Members,

and Plaintiff seeks relief consistent with the relief sought by the Class.

      35.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an

adequate representative of the Classes because Plaintiff is a member of the Classes she seeks to

represent; is committed to pursuing this matter against Cookware to obtain relief for the

Classes; and has no conflicts of interest with the Classes. Moreover, Plaintiff’s Counsel are

competent and experienced in class action litigation. Plaintiff intends to vigorously prosecute

this case and will fairly and adequately protect the Class’s interests.


                                                13
        Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 14 of 21



      36.     Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class

action is superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the management of this

class action. The quintessential purpose of the class action mechanism is to permit litigation

against wrongdoers even when damages to an individual plaintiff may not be sufficient to

justify individual litigation. Here, the damages suffered by Plaintiff and the Classes are

relatively small compared to the burden and expense required to individually litigate their

claims against Cookware, and thus, individual litigation to redress Cookware’s wrongful

conduct would be impracticable. Individual litigation by each Class Member would also strain

the court system. Individual litigation creates the potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By contrast,

the class action device presents far fewer management difficulties and provides the benefits of a

single adjudication, economies of scale, and comprehensive supervision by a single court.

      37.     Injunctive and Declaratory Relief. Class certification is also appropriate under

Rule 23(b)(2) and (c). Defendant, through its uniform conduct, acted or refused to act on

grounds generally applicable to the Classes as a whole, making injunctive and declaratory relief

appropriate to the Classes as a whole.

      38.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein.




                                                14
         Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 15 of 21



                               FIRST CAUSE OF ACTION
                            VIOLATION OF THE MAGNUSON-
                            MOSS WARRANTY ACT, 15 U.S.C. §
                                      2301 et seq.

                        (On Behalf of Plaintiff and All Class Members)

       39.     Plaintiff repeats and realleges Paragraphs 1-38 as if fully set forth herein.

       40.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

have been damaged by the failure of a supplier or warrantor to comply with any obligation under

a written warranty or implied warranty, or other various obligations established under the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.

       41.     The Products are “consumer products” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(1).

       42.     Plaintiff and other members of the Classes are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

       43.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301(4) and 2301(5).

       44.     Defendant made the nonstick representations in writing. These representations

were made in connection with the sale of the Product, related to the nature of the Product, and

affirmed and promised that the Product is as represented and defect-free and, as such, are

“written warranties” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301(6)(A).

       45.     The Products do not conform to the Defendant’s written warranty with respect to

the nonstick representations and therefore violate the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301 et seq. Consequently, Plaintiff and the other members of the Classes have suffered injury

and are entitled to damages in an amount to be proven at trial.
                                                 15
         Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 16 of 21



                                SECOND CAUSE OF ACTION

                           BREACH OF EXPRESS WARRANTY
                        (On Behalf of Plaintiff and All Class Members)

       46.     Plaintiff repeats and realleges Paragraphs 1-38 as if fully set forth herein.

       47.     Defendant provided the Plaintiff and Class Members with an express warranty in

the form of the nonstick representations which were written affirmations of fact.

       48.     The nonstick representations were not couched as “belief” or “opinion,” and were

not “generalized statements of quality not capable of proof or disproof.”

       49.     These affirmations of fact became part of the basis for the bargain and were

material to the Plaintiff’s and Class Members’ purchasing decisions.

       50.     Plaintiff and Class Members reasonably relied upon the Defendant’s affirmations

of fact and justifiably acted in ignorance of the material facts omitted or concealed when they

decided to buy Defendant’s Products.

       51.     Defendant breached the express warranty because the Products are not “nonstick.”

       52.     As a direct and proximate result of Defendant’s breach of express warranty,

Plaintiff and Class Members were damaged in the amount of the price they paid for the Products,

and/or in an amount to be proven at trial.

                                  THIRD CAUSE OF ACTION

             BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY
                    (On Behalf of Plaintiff and All Class Members)

       53.     Plaintiff repeats and realleges Paragraphs 1-38 as if fully set forth herein.

       54.     Defendant is in the business of manufacturing, distributing, marketing and

advertising the Pans described above.




                                                 16
         Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 17 of 21



       55.     Under the Uniform Commercial Code’s implied warranty of merchantability, the

Defendant warranted in writing and on the advertising and packaging that the pans were

“Nonstick.”

       56.     Defendant breached the implied warranty of merchantability in that Defendant’s

Product’s characteristics deviate from the label and Product’s description, and reasonable

consumers expecting a product that conforms to its label would not accept the Defendant’s

Products if they knew the Pans did not conform to the nonstick representations.

       57.     The inability of the Defendant’s Product to meet the representations on the label

was wholly attributable to Defendant without Plaintiff’s or Class Members’ fault or neglect.

       58.     As a result of the foregoing, Plaintiff and Class Members have been damaged in

the amount paid for the Defendant’s Products, and/or other amounts to be proven at trial.

                                 FOURTH CAUSE OF ACTION

                                 UNJUST ENRICHMENT
                    (Brought on Behalf of Plaintiff and All Class Members)

       59.     Plaintiff repeats and realleges Paragraphs 1-38 as if fully set forth herein.

       60.     As the intended and expected result of their conscious wrongdoing, Defendant has

profited and benefited from the purchase of the Product by Plaintiff and the Class.

       61.     Defendant has voluntarily accepted and retained these profits and benefits, with

full knowledge and awareness that, as a result of Defendant’s misconduct, Plaintiff and the Class

did not receive Product of the quality, nature, fitness, or value that had been represented by

Defendant, and that reasonable consumers expected.

       62.     Defendant has been unjustly enriched by its fraudulent and deceptive withholding

of benefits to Plaintiff and the Class at the expense of these parties.



                                                  17
         Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 18 of 21



       63.     Equity and good conscience militate against permitting Defendant to retain these

profits and benefits.

       64.     As a direct and proximate result of Defendant’s unjust enrichment, Plaintiff and

Class Members suffered injury and seek an order directing Defendant’s disgorgement and the

return to Plaintiff and the Classes of the amount each improperly paid to Defendant.

                                 FIFTH CAUSE OF ACTION

                            VIOLATION OF FLORIDA’S
                   DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                          (On Behalf of the Florida Sub-Class)

       65.     Plaintiff repeats and realleges Paragraphs 1-38 as if fully set forth herein.

       66.     Plaintiff and the Class Members are “consumers.” Fla. Stat. § 501.203(7).

       67.     Plaintiff and Class Members purchased “things of value” in the form of their

goods and services acquired from Defendant. These purchases were made for personal, family,

or household purposes. Fla. Stat. § 501.203(9).

       68.     Defendant engaged in the conduct alleged in this Complaint by advertising and

entering into transactions intended to result, and which did result, in the sale of goods or

services, to consumers, including Plaintiff and the Class Members. Fla. Stat. § 501.203(8).

       69.     Defendant engaged in, and its acts and omissions affected, trade and commerce.

Defendant’s acts, practices, and omissions were done in the course of Defendant’s business of

advertising, marketing, offering to sell, and selling and/or renting goods and services throughout

Florida and the United States. Fla. Stat. § 501.203(8).

       70.     Defendant, operating in Florida, engaged in deceptive, unfair, and unlawful trade

acts or practices in the conduct of trade or commerce, in violation of Fla. Stat. § 501.204(1),

including but not limited to, representing that the Products were nonstick when they were not.


                                                  18
          Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 19 of 21



        71.        This conduct is considered an unfair method of competition, and constitutes unfair

and unconscionable acts and practices. Fla. Stat. § 501.204(1).

        72.        As a direct and proximate result of Defendant’s violation of Florida’s Deceptive

and Unfair Trade Practices Act (“FDUTPA”), Plaintiff and the Class Members suffered actual

damages by paying for Defendants’ goods and services. Fla. Stat. § 501.211(2).

        73.        As a direct result of Defendant’s knowing violation of FDUTPA, Plaintiff and

Class Members are also entitled to a declaratory judgment that Defendant’s actions and practices

alleged herein violate FDUTPA, and injunctive relief to stop Defendant from continuing to

misrepresent the nature and quality of the Product. Fla. Stat. § 501.211(1).

        74.        Plaintiff brings this action on behalf of herself and the Class Members for the

relief requested above and for the public benefit in order to promote the public interests in the

provision of truthful, fair information to allow consumers to make informed purchasing decisions

and to protect Plaintiff and the Class Members and the public from Defendant’s unfair methods

of competition and unfair, deceptive, fraudulent, unconscionable, and unlawful practices.

Defendant’s wrongful conduct as alleged in this Complaint has had widespread impact on the

public at large.

        75.        The above unfair and deceptive practices and acts by Defendant was immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and the

Class Members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

        76.        Defendant’s actions and inactions in engaging in the unfair practices and

deceptive acts described herein were negligent, knowing and willful, and/or wanton and reckless.




                                                   19
         Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 20 of 21



       77.     Plaintiff and the Class Members seek relief under Florida Deceptive and Unfair

Trade Practices Act, Fla. Stat. §§ 501.201, et seq., including, but not limited to, damages,

injunctive relief, and attorneys’ fees and costs, and any other just and proper relief.

       WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated,

respectfully requests the following relief:

               a.      An Order certifying this case as a class action;

               b.      An Order appointing Plaintiff as the class representative;

               c.      An Order appointing undersigned counsel as class counsel;

               d.      A mandatory injunction directing the Defendant to cease misrepresenting

       the quality and nonstick nature of its Product;

               e.      An award of damages;

               f.      An award of costs and expenses;

               g.      An award of attorneys’ fees; and

               h.      Such other and further relief as this court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial as to all issues triable by a jury.

Dated: January 27, 2020
                                               GLANCY PRONGAY & MURRAY LLP


                                               By: /s/Brian P. Murray
                                               Brian P. Murray (BM-9954)
                                               230 Park Avenue, Suite 530
                                               New York, NY 10169
                                               Telephone: (212) 682-5340
                                               Fax: (212) 884-0988
                                               bmurray@glancylaw.com




                                                  20
Case 1:20-cv-00704-LLS Document 1 Filed 01/27/20 Page 21 of 21



                            MORGAN & MORGAN COMPLEX
                            LITGATION GROUP
                            Jean S. Martin (pro hac vice to be submitted)
                            201 N. Franklin Street, 7th Floor
                            Tampa, FL 33602
                            Telephone: (813) 559-4908
                            Fax: (813) 223-5402
                            jeanmartin@forthepeople.com

                            Attorneys for Plaintiff




                              21
